Citation Nr: 0507403	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-35 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than January 1, 
2002, for a grant of entitlement to service connection for 
lung cancer, for purposes of accrued benefits.

2.  Entitlement to an effective date earlier than January 1, 
2002, for a grant of entitlement to service connection for a 
metastatic right cerebellum tumor associated with lung 
cancer, for purposes of accrued benefits.

3.  Entitlement to an effective date earlier than January 1, 
2002, for a grant of entitlement to special monthly 
compensation based on housebound criteria under 38 U.S.C.A. 
§ 1114, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to April 
1969.  He died on April [redacted], 2002.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination entered in 
April 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, in which service 
connection for lung cancer, and for a metastatic right 
cerebellum tumor associated with lung cancer, were 
established, for accrued benefits purposes, from January 1, 
2002.  In addition, entitlement to special monthly 
compensation based on housebound criteria under 38 U.S.C.A. 
§ 1114, for purposes of accrued benefits, was granted 
effective from January 1, 2002.  

Pursuant to her request, the appellant was afforded a hearing 
before the Board in Washington, DC, in January 2005.  At that 
time, additional documentary evidence was received into the 
record, with a waiver signed by the appellant with respect to 
the RO's initial review of such evidence.  As well, the 
record was left open for a period of time to permit the 
appellant to obtain and submit other evidence.  Received by 
the Board in February 2005 was correspondence from the 
appellant's agent, indicating that the evidence sought by the 
appellant could not be obtained and it was requested that the 
Board continue with the appellant's claim as presented.  

Testimony was received at the January 2005 hearing with 
respect to the appellant's entitlement to special monthly 
compensation based on the need for regular aid and attendance 
of the veteran, for purposes of accrued benefits.  That issue 
was denied in an April 2003 rating decision.  To the extent 
that the appellant's testimony represents a claim to reopen, 
that matter is referred to the RO for initial development and 
adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The veteran's death certificate indicates that he died in 
April 2002 at the age of 56.  The cause of his death was 
listed as metastatic lung cancer.  Service connection for the 
cause of his death, based on the presumption of service 
connection due to inservice herbicide exposure, was 
established in a June 2002 rating decision.  

The appellant contends that there is missing from the 
evidence on file an earlier claim of entitlement to service 
connection for lung cancer which the veteran purportedly 
filed on August 14, 2000.  It is argued that the documenting 
the existence of this claim would have a bearing on the 
effective date to be assigned for the grant of service 
connection for accrued benefit purposes, and on the other 
issues related thereto.  

In support of this assertion, allegations are advanced to the 
effect that the veteran met with a representative of a 
service organization in or about August 2000 for the specific 
purpose of filing a claim of entitlement to service 
connection for lung cancer following its initial diagnosis in 
June 2000.  The existence of a business card of that 
representative bearing the date and time of the alleged 
meeting is proffered as being within the appellant's 
possession.  Reference is also made to a claim for disability 
insurance filed by the veteran with Monumental Life Insurance 
Company and supporting statements from attending medical 
professionals which were filed with Monumental.  

While the claims folder does not contain the proffered 
business card, a copy thereof, or any of the proffered data 
pertaining to the claim for private disability insurance, 
those records would be of slight, if any, probative value 
given that in an accrued claim, the evidence which may be 
considered is strictly limited to evidence in VA's possession 
at the time of the veteran's death.  Hence, anything not in 
VA's possession at the time of his death, and only in the 
appellant's or a private company's possession could not be 
considered.  38 U.S.C.A. § 5121.  

Still, in light of the assertions presented at a January 2005 
hearing before the undersigned, the Board finds that one 
final search of VA's records is in order to determine whether 
the asserted August 2000 claim actually was in VA's 
possession at the time of his death.

Finally, it is evident that the notice furnished as to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
is inadequate.  The RO advised the veteran in June 2001 
correspondence of the requirements for a claim of entitlement 
to service connection for lung cancer, although that letter 
failed to adequately outline the specific division of 
responsibility between VA and the veteran with respect to the 
retrieval of Federal and/or non-Federal records.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(c) (2004); 
Charles v. Principi, 16 Vet.App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).  

Notably, however, a VCAA notice was not furnished to the 
appellant until December 2003, and no attempt was made 
therein to advise her of the evidence and information needed 
to substantiate the claims in question or to set forth 
satisfactorily her responsibility in obtaining Federal and/or 
non Federal records.  Such notice also followed the issuance 
of the most recent supplemental statement of the case, in 
contravention of 38 U.S.C.A. § 5103.  

On the basis of the foregoing, these matters are REMANDED for 
the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2004), the appellant must 
be advised in writing of what information 
and evidence are needed to substantiate 
her claims of entitlement to an effective 
date earlier than January 1, 2002, for 
grants of entitlement to service 
connection for lung cancer and a 
metastatic right cerebellum tumor 
associated with lung cancer, and special 
monthly compensation based on housebound 
criteria under 38 U.S.C.A. § 1114, each 
presented as a claim for accrued benefit 
purposes.  The appellant must be notified 
what specific portion of any evidence VA 
may secure in light of 38 U.S.C.A. 
§ 5121, and what specific portion, if 
any, she may submit in light of 
38 U.S.C.A. § 5121.  Given that this is 
an accrued benefits claim the RO need not 
advise the appellant to submit all 
pertinent evidence not already on file 
that is held in her possession.  

2.  The RO must undertake one final 
effort to obtain any and all information 
regarding the alleged filing of a claim 
of entitlement to service connection for 
lung cancer prior to April 19, 2001.  The 
appellant vigorously argues that such a 
claim was filed in August 2000.  In this 
regard, contact should be made with the 
Washington, DC VA regional office for any 
claims or other records located at that 
office in light of the VA Form 21-418, 
Request for Certification by the Social 
Security Administration, dated in May 
2003 was sent to the Washington RO.  

3.  Lastly, the RO must prepare a new 
rating decision and adjudicate the 
questions of whether an effective date 
prior to January 1, 2002, is warranted 
for grants of service connection for lung 
cancer and for a metastatic right 
cerebellum tumor associated with lung 
cancer, and special monthly compensation 
based on housebound criteria under 
38 U.S.C.A. § 1114, all for purposes of 
accrued benefits.  Such readjudication 
must be based on all the evidence of 
record or constructively so at the time 
of death, and all governing legal 
authority, including the VCAA, its 
implementing regulations, and the 
holdings of those Federal courts 
interpreting such body of law.  If any 
benefit sought on appeal remains denied, 
the appellant and her agent must be 
provided with a supplemental statement of 
the case, which must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the appellant's due 
process rights.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


